Citation Nr: 0512974	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  96-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
May 1978 and from February 1980 to November 1985, with 
several additional periods of service with the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the above claim.  

In a decision dated December 15, 2000, the Board denied this 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 14, 2001, Order, the Court vacated the Board's 
December 2000 decision in accordance with a Motion for Remand 
from the Secretary, and this issue was returned to the Board 
for further development and adjudication.  In March 2004, the 
Board remanded the claim to the RO for further development, 
and the case returned to the Board in March 2005.


FINDING OF FACT

A chronic low back disorder is first shown by medical 
evidence dated several years after the veteran's discharge 
from service, and there is no persuasive evidence showing the 
veteran's low back disorder is related to disease or injury 
incurred during service.


CONCLUSION OF LAW

The veteran did not incur a back condition as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions, including those 
presented before a RO Hearing Officer in 1996; VA examination 
reports dated from 1988 to 1998, with addenda dated in 2000; 
VA records for outpatient treatment from 1996 to 2004; 
medical records and decision from the Social Security 
Administration; a 2002 opinion from the Veterans Health 
Administration (VHA); post-service medical records from the 
United States Air Force Hospital at Blytheville Air Force 
Base; and private medical records and/or letters from Pratap 
Gupta, M.D., Bruce Baker, D.C., Bradley Haas, M.D., and 
Chippewa County Chiropractic.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  
The Board notes that the claims file also contains briefs 
concerning the veteran's appeal to the Court, as discussed 
above, and those have also been reviewed in connection with 
the current decision.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The most recent VA treatment records primarily show diagnosis 
of chronic low back pain, which is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  However, there are also 
indicators of objective lumbar spine disability, such as 1997 
magnetic resonance imaging (MRI) and x-ray findings of 
degenerative disc disease, and current diagnosed back 
disorders, such as chronic low back strain.  The Board 
concedes the veteran currently has a chronic back disorder.  
As for his claim that he should be service connected for this 
condition, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  

The first question that must be addressed is whether 
incurrence of a chronic low back disorder is factually shown 
during service.  The Board concludes it was not.  Although 
the veteran incurred a back injury during service with 
subsequent complaints of low back pain, repeated examination 
and diagnostic testing ("32 visits to the Emergency Room in 
the clinic for low back pain, including four orthopedic 
consults and one neurology consult," see Medical Evaluation 
Board report) failed to yield any objective evidence of 
chronic lumbar spine pathology.  At the time of the veteran's 
discharge from service, it was concluded that his low back 
pain was of undetermined etiology with "lack of objective 
and clinical findings, despite extensive consultations and 
special studies."  The only in-service objective finding 
that could arguably be called abnormal was a CT scan that 
showed a central disc bulge at L4-5.  That finding was not, 
however, indicative of a chronic disability.  Despite such a 
finding, the Medical Board still concluded the veteran's 
complaints of back pain were of undetermined etiology; in 
other words, the Medical Board did not attribute his 
complaints to the finding of a disc bulge.  See also April 
1985 note from Senior Orthopedic Resident indicating CT scan 
showed "just" a central disc bulge.  Moreover, when 
expressly asked about this in-service finding , the 2002 VHA 
opinion indicated that such a finding is "not considered 
pathological and does not reflect the onset of degenerative 
disc disease or other chronic lumbar spine disability."  
Accordingly, despite the veteran's in-service back injury and 
complaints of back pain, the preponderance of the medical 
evidence does not establish that he actually had a chronic 
lumbar spine disability during service.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis.  However, 
the first showing of spine arthritis was not until several 
years after the veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
records from Blytheville Air Force Base show treatment for 
complaints of chronic low back pain in April 1986 (i.e., five 
months after service), this was not a continuous problem 
since records from the same facility dated in December 1987 
(i.e., two years after service) show a denial of current low 
back pain and upon VA examinations in January 1988 the 
veteran denied experiencing any back pain since April 1986.  
He made further statements such as his back felt great and 
post-service chiropractic treatment had "relieved his back 
pain completely."  Treatment for back pain is not shown 
again until 1994 - 9 years after service.  In light of the 
clear denials from the veteran of continuity of 
symptomatology along with the normal 1988 VA examination, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the veteran clearly 
has a current disability and evidence in the service medical 
records of incurrence of back injury.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the two.

The only evidence in the claims files favorable to this claim 
comes from Dr. Baker, the chiropractor who began treating the 
veteran in 1994.  Dr. Baker indicated that the "arthritis" 
shown in the 1985 CT scan had continued to deteriorate.  That 
CT scan did not, however, demonstrate arthritis, but merely a 
disc bulging.  Furthermore, in contrast to Dr. Baker's 
statement assigning some type of significance to the 1985 CT 
scan, the in-service and post-service medical opinions 
clearly indicate the contrary.  See above discussion.  Dr. 
Baker's statement that spinal x-rays showed "lots of old 
trauma," did not relate such findings to service, and the 
evidence of record also indicates that the veteran's post-
service occupations, particularly as a police officer and 
bounty hunter, involved extensive "violence" according to 
his account.  It must also be noted that such "old trauma" 
was not present on x-rays conducted during the 1988 VA 
examination, nor has any other examination report conducted 
since Dr. Baker's initial evaluation in 1994 referenced post-
traumatic findings.  Dr. Baker did not include the actual x-
ray report with his letter.

There are numerous medical opinions counter to Dr. Baker.  VA 
examination in 1998, which yielded diagnosis of chronic left 
L5 radiculopathy after EMG, which, in a September 2000 
addendum to the examination report, the VA examiner stated 
most likely occurred after 1985 in light of the normal in-
service myelograms and EMG studies.  A 1998 VA neurological 
examiner concluded the veteran does not have a neurological 
disorder related to the in-service injury, and that examiner 
reiterated this opinion in an August 2000 addendum.  The 
veteran's claims files were sent to a physician at the VHA 
for an expert opinion, and that physician concluded that the 
veteran probably does have mild degenerative disc disease of 
the lumbar spine, but this is unrelated to his military 
service, and it is difficult to relate the in-service back 
injury to the current condition.  It must also be noted that 
the veteran's medical history as recorded in his recent VA 
treatment records is simply incorrect.  He has told treating 
physicians that he broke his back or crushed his thoracic 
area in the 1981 injury; the service medical records clearly 
show that he strained a back muscle.  The veteran's account 
of his in-service injury has also changed over time - from 
the service medical records showing he injured his back while 
lifting an ejection seat to his current allegations that 
someone dropped an ejection seat on him from a height of a 
few feet. 

The Board notes at this juncture that the veteran's current 
appeal is limited solely to whether he has a chronic spine 
disability, not whether he has any psychiatric disability 
that may account for his complaints.  The veteran has 
emphatically stated that he is not pursuing a claim for 
psychiatric disability.  See, e.g., March 1998 communication 
from a Member of Congress.  Such a claim had been denied by 
VA in 1988.

The Board has also reviewed the records from the Social 
Security Administration concerning the award of disability 
benefits.  Although the veteran applied for benefits based on 
his back condition, benefits based on such a condition were 
denied in April and June 1996.  Benefits were ultimately 
granted in a 1999 decision based on a somatoform disorder.

Finally, the Board notes that the service department's 
conclusion that the veteran incurred chronic back pain in the 
line of duty is not determinative of the question of whether 
he is entitled to service-connected disability benefits.  A 
line of duty finding is binding on VA unless inconsistent 
with VA's laws and regulations.  38 C.F.R. § 3.1(m).  In this 
case, it is clear service connection is not warranted under 
VA's regulations because the veteran did not have objective 
pathology of the lumbar spine during service, for the reasons 
discussed in more detail above.

Accordingly, the low back claim is denied as there is no 
competent, persuasive evidence of a relationship between the 
post-service condition and the veteran's military service.  
For the reasons discussed in more detail above, the Board 
concludes that the evidence against the claim is more 
probative and of greater weight and, based on this evidence, 
finds as fact that the veteran's low back disorder was not 
caused by an in-service disease or injury.  There is no 
benefit of the doubt that could be resolved in favor of the 
veteran.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition to the explicit VCAA notice, VA 
notified the veteran, even before enactment of the VCAA, what 
information and evidence was needed to substantiate this 
claim for service connection.  For example, letters sent to 
him in January and March 1998 requested complete information 
as to post-service treatment for the claimed condition.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the December 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1996.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in December 2004.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the post-service 
private and VA treatment records identified above.  The 
veteran's service medical records are in the file, as well as 
records from the Social Security Administration.  The veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The Board notes the veteran has reported 
chiropractic treatment from Dr. Dickinson from his discharge 
from service until 1991, but he also testified in 1996 that 
efforts to obtain the records had been unsuccessful.  VA 
still requested the records from Dr. Dickinson in May 1998, 
but no response was received.  The veteran reiterated in a 
May 1998 statement that the records were not available.  
Based on the veteran's statements, any efforts by VA to make 
further requests for these records would be futile.

The veteran has been afforded medical examinations to obtain 
opinions as to whether his back condition can be directly 
attributed to service, and further opinion was sought from 
VHA.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to service connection for a back condition is 
denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


